Citation Nr: 1821021	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

The Veteran and M.T.


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2018, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  At the hearing, there was some confusion as to what issues were on appeal.  However, after a thorough review of the claims folder, the Board finds that the only issue perfected on appeal is the issue of entitlement to a TDIU.  The Veteran's October 2011 Notice of Disagreement, the December 2013 Statement of the Case and the VA Form 9 all only reference the issue of entitlement to a TDIU.  Therefore, the Board finds that that is the only issue properly before it.  

The issue of entitlement to service connection for a muscle disability has been raised by the record in a January 2018 VA Form 21-526b, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; third degree burns of the right hand and body, rated as 30 percent disabling; and malaria and second degree burns of the extremities and back, rated as noncompensable.  His combined rating is 80 percent.

2.  The Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.  
CONCLUSION OF LAW

2.  The criteria for a finding of a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  TDIU 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; third degree burns of the right hand and body, rated as 30 percent disabling; and malaria and second degree burns of the extremities and back, rated as noncompensable.  His combined rating of 80 percent meets the threshold requirement of 38 C.F.R. § 4.16(a).  

Private treatment records from Dr. Lawyer indicate that he has treated the Veteran for both service connected and non-service connected disabilities.  In a March 2011 treatment note he indicates that he believes the Veteran is "totally and completely disabled from a job."  His treatment notes indicate that the Veteran has complained of pain in neck, shoulders, spine, knees, hips, hands and elbows.  

The Veteran was afforded several VA examinations in connection with his service connected disabilities.  An April 2011 VA hand, thumb and fingers examination report indicates that the Veteran reported experiencing progressive pain, stiffness and weakness in his right hand which causes decreased manual dexterity, problems with lifting and carrying and decreased upper strength.  The VA examiner opined that the Veteran's right hand condition "would limit his ability to carry heavy objects, type, hammer, drill, write or any activity that require[es] prolonged use of the intrinsic/extrinsic muscles of his right hand."  An April 2011 VA PTSD examination report indicates that the Veteran endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly, chronic sleep impairment.  The examiner noted that the Veteran had difficulty maintaining work and social relationships and difficulty adapting to stressful circumstances.  The examiner also opined that the Veteran's irritability would impair his ability to perform work with significant interaction with others.  The examiner also stated that the Veteran's non-service-connected back and knee pain could also limit his ability to work.  

At the January 2018 Board hearing, the Veteran testified that he previously was self-employed as a general contractor for over 20 years but had to stop working due to his PTSD and the symptoms from his service-connected second and third degree burns.  Prior to that, he worked briefly at the United States Postal service, but could not keep the job due to a conflict with his supervisor.  The Veteran testified that while a general contractor he had difficulty concentrating and his hands would go numb causing him to drop things.  

Also at the Board hearing, the Veteran's sister in law M.T., who is a registered nurse, testified that the Veteran's thought processes have been severely affected by his PTSD.  At times, she testified, that he would try to change the television station with his phone or he once tried to chop up his dining room chairs with an axe because he thought he was back in Vietnam.  She stated that he was previously on medication but it did more harm than good.  She also testified that he would often have nightmares and difficulty sleeping which would negatively affect his productivity at work the next day.  She stated that the Veteran's external environment has to be very controlled; otherwise he goes over the edge. 

On his August 2009 VA Form 21-8940, the Veteran indicated that he is unable to work due to his service-connected disabilities, specifically his PTSD and burn scars.  He noted that he last worked in 1999 as a construction work and his highest education is a high school diploma.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that the Veteran is unable to work due to his service-connected disabilities.  The Veteran has limited education and previously worked in only in physically laborious positions.  The VA examination report indicates that he is limited by his burn scars from many activities due to the symptoms in his right hand.  The examiner listed both activities that would apply to physically laborious jobs (unable to hold axe, hammer, etc.) such as construction as well as sedentary jobs (unable to type).  The PTSD examination report indicated that the Veteran would have difficulty interacting with others and under the pressures of stress (which can potentially be any job).  The Board credits the examinations reports as the examiners provided specific examples of the limitations which the Veteran would face in an occupational setting.  

The Board further credits M.T.'s testimony as it concerns the Veteran's mental state.  She is a medical professional and also has personally observed the Veteran's behavior.  Her testimony indicates that the Veteran's mental state would limit him from being productive.  The Board likewise credits the Veteran's own testimony regarding his inability to work due to his service-connected disabilities.  The Board notes Dr. Lawyer's conclusory statement regarding unemployability and finds it to not be as probative as the specific examples of limitations provided by the accompanying treatment notes, VA examination report and lay statements.  The Veteran's limitations make it difficult to point to a field in which the Veteran would not only be qualified but able to work.   

The Board notes that the Veteran suffers from several non-service connected disabilities that may potentially affect his ability to work.  The Board may not consider non-service connected disabilities in its analysis of entitlement to a TDIU.  While the evidence reflects that the Veteran's neck, back, shoulder disabilities may cause occupational impairment (see Dr. Lawyer's treatment notes), there is independent evidence that the Veteran's service-connected PTSD and burns render him unable to secure or follow substantially gainful employment.  

Therefore, the Board finds that the Veteran's disability picture establishes that due to his service-connected disabilities, he is unable to obtain or retain substantially gainful employment, the requisite criteria for entitlement to a TDIU.  



ORDER

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


